Citation Nr: 1421026	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for the Veteran's service-connected thoracic spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)
ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 2001 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's thoracic spine disability was manifested by forward flexion of 70 degrees with pain at the end range of movement, a combined range of motion of 155 degrees, and x-ray evidence of degenerative arthritis of the thoracic spine but no arthritis of the lumbar spine. 

2.  For the entire rating period on appeal, the Veteran's thoracic spine disability was not manifested by forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasms or guarding severe enough to result in the Veteran's abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.  For the entire rating period on appeal, the Veteran's thoracic spine disability has not resulted in incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period nor did the thoracic spine disability have any neurological manifestations.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating higher than 10 percent for the service-connected thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242, and 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by a notice letter dated in December 2010.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how the VA assigns disability ratings and effective dates.

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a thoracic spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service VA treatment records as well as the Veteran's own statements in support of her claim.  The RO arranged for a VA examination in January 2011.  This examination is adequate for purposes of rating the thoracic spine issue on appeal.  The examiner reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran has challenged the initial disability rating assigned to her service-connected thoracic spine disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds that symptoms and impairment related to the Veteran's disability on appeal does not warrant staged ratings because there was no increase in the severity of the thoracic spine disability during the rating period on appeal.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Spine Disability Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); and 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Thoracic Spine Disability Rating Analysis

Service connection for the thoracic spine disability was granted by the RO in an April 2011 rating decision that assigned a 10 percent initial rating under the provisions of DC 5242.  38 C.F.R. § 4.71a.  The Veteran disagreed with the initial rating assigned, and maintains that the symptomatology associated with the thoracic spine disability warrants a rating in excess of 10 percent.  Since, the Veteran has already been rated as 10 percent disabled, the Board will focus on whether an initial rating in excess of 10 percent is warranted during the rating period on appeal.  

After a full review of the medical and lay evidence, the Board finds that for the entire appeal period, an initial rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.  Throughout the rating period on appeal, the Veteran's thoracic spine disability manifested by degenerative changes of the thoracic spine, with forward flexion of 70 degrees and combined range of motion of the lumbar spine of 155 degrees, including due to pain and stiffness.  While there are indications of abnormal gait, the Veteran has not been found to have muscle spasm or guarding that is severe enough to cause her abnormal gait.  Additionally, there were no incapacitating episodes as a result of the thoracic spine disability.

Turning to the record, VA treatment records show complaints of back pain that sometimes radiates to the lower extremities as well as stiffness and painful motion.  In a disability journal provided by the Veteran, she reported having back pain that disturbed her sleep at times; she also indicated that pain was exacerbated with prolonged standing or prolonged sitting.  The Veteran also asserted that she has difficulty walking, bending, or lifting in the morning due to her thoracic spine disability. 

In January 2011, the Veteran underwent a VA examination, where she reported that she had pain rated between 7 and 8 out of 10 in severity with constant stiffness.  The Veteran indicated that pain and stiffness contribute to fatigability and lack of endurance but there was no weakness except when her right lower extremity has given way and caused her to fall.  The Veteran indicated that she missed 6 days of work during the previous year as a result of her thoracic spine disability and reported 12 flare-ups per month, which last for one day and are usually treated with pain medication and heating pads.  Based on X-rays performed on the day of the VA examination, the VA examiner diagnosed the Veteran with degenerative joint disease of the thoracic spine and chronic lumbosacral sprain/strain.  X-rays showed no degenerative changes of the lumbar spine. 

Upon physical examination, the Veteran had 70 degrees of forward flexion, 15 degrees of extension, 15 degrees of lateral flexion bilaterally, and 20 degrees of rotation bilaterally with a combined range of motion of the lumbar spine of 155 degrees.  The VA examiner noted that the Veteran complained of pain at the end range of all measurements.  With repetitive movement, the Veteran did have any additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The VA examiner noted that the Veteran ambulated with antalgic gait favoring the right lower extremity and that she had a shortened step length of the right side during walking.  The Veteran had no scoliosis, acquired scoliosis, or ankylosis of the thoracic or lumbar spine.  There was tenderness to palpation of the mid-thoracic level at approximately T6-T7 and throughout the lumbar spine.  The VA examiner also observed that the Veteran moved somewhat slowly going from sitting to standing position and that she requires a step-stool in order to get onto the examination table.  The VA examiner also indicated that the Veteran had no discernable foot drag, was not walking with a cane, and was able to walk on her heels and toes without difficulty.  No muscle spasm or guarding was found.

With respect to IVDS, the record shows that there were no incapacitating episodes sufficient to warrant a higher initial rating.  During the January 2011 VA examination, the Veteran indicated that she had no incapacitating episodes requiring physician-ordered bed rest during the previous year.  While the Veteran asserted during the June 2013 Board hearing that she had 8 incapacitating episodes due to the thoracic spine disability, she explained that she was not prescribed bed rest by a physician as a result of the claimed incapacitating episodes.  As such, for the entire rating period on appeal, an initial rating in excess of 10 percent is not warranted based on IVDS because the Veteran had no incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.  38 C.F.R. § 4.71a, DC 5243.

The Board has considered and weighed the Veteran's complaints of back pain and stiffness especially with bending or twisting her back or with lifting, prolonged walking, and prolonged sitting.  However, the evidence of record shows that the functional range of motion is not limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher initial rating prior to September 24, 2009.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")  The Board has also considered the Veteran's assertions during the June 2013 Board hearing that she took pain medication on the day she underwent the January 2011 VA examination and, as a result, her range of motion was better than it would have been without pain medication.  However, the General Rating Formula contemplates limitation of range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine; therefore, the pain associated with the Veteran's thoracic spine disability is already contemplated in the General Rating formula.  See 
38 C.F.R. § 4.71a.

Therefore, for the entire rating period on appeal, the thoracic spine disability has manifested by forward flexion of 70 degrees and combined range of motion of the lumbar spine of 155 degrees, including due to pain and stiffness.  This disability picture is consistent with the 10 percent rating under DC 5242.  38 C.F.R. § 4.71a, General Rating Formula.  To warrant a 20 percent rating, the Veteran has to have forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the VA examination noted antalgic gait, the Veteran did not have muscle spasm or guarding  and no scoliosis, reversed lordosis or abnormal kyphosis is demonstrated.  Furthermore, there were no incapacitating episodes as a result of the thoracic spine disability.  The Veteran also had no scoliosis or ankylosis of thoracic or lumbar spine.

The Board has also considered a higher rating under DC 5003; a 20 percent rating is assigned under DC 5003 with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  Here, there is X-ray evidence of arthritis of only one major joint, the thoracic spine, because X-ray evidence at the January 2011 VA examination showed no arthritis of the lumbar spine.  Therefore, a 20 percent rating under DC 5003 is not warranted.  Id.

Therefore, after full review of the clinical and lay evidence, the Board finds that the Veteran's thoracic spine disability picture more closely approximates the criteria contemplated by the 10 percent rating.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's thoracic spine disability more closely approximates a 20 percent rating for the entire rating period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a; DeLuca, 8 Vet. App. At 206-7. 

Neurological Manifestations

The Board has also considered whether a separate evaluation for a neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).  However, the January 2011 examination report indicates that the Veteran does not suffer from radiculopathy, or sensory or motor impairments.  Moreover, the examination report does not indicate that the Veteran suffers from bowel or bladder impairments that would warrant a separate evaluation for neurological manifestations of the thoracic spine disability.  The record includes July 2009 VA treatment records which noted complaints of burning parathesias of the bilateral hands and feet with sudden onset.  Those records show that it was found that the symptoms were not consistent with peripheral neuropathy or radiculopathy, that the diagnosis noted was allodynia/neuropathic pain and it was not indicated that the symptoms were associated with the service-connected back disability.  The Board acknowledges the Veteran's complaints of sharp radiating pain; nevertheless, the Veteran's symptoms, including pain, are fully contemplated by the applicable rating criteria.  Ultimately, the weight of the lay and medical evidence of record indicates that the Veteran's thoracic spine disability has not resulted in a neurological disability.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that, in this case, the impairment and symptoms attributable to the Veteran's thoracic spine disability are fully contemplated by the schedular rating criteria.  The Veteran's thoracic spine disability has manifested in degenerative changes to the thoracic spine, painful movement, and antalgic gait as well as pain radiating to the lower extremities and constant stiffness, especially after prolonged periods of sitting or standing.  The schedular criteria for rating the thoracic spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the thoracic spine disability to the rating schedule, the degree of disability throughout the entire rating period on appeal is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 10 percent for the service-connected thoracic spine disability is denied.


REMAND

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In a March 2010 letter, K.A., M.D., the Veteran's primary care physician indicated that the Veteran has a very hard time keeping jobs due to her service-connected disabilities and that she works 4 hours per day with special accommodations provided by her employer.  Moreover, the January 2011 VA examiner noted that Veteran worked 8 hours per week, that her thoracic spine disability has affected her usual occupation, and that she had lost work due to the disability on appeal.  Finally, at the June 2013 Board hearing, the Veteran indicated her jobs have been restricted because of her thoracic spine disability, that she was not working at that time, and that she is unable to find work within her field.  

Taking Rice into consideration, the Board construes the testimony to be a new claim for a TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to her service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Additionally, any records or evidence identified by the Veteran as relevant to a claim for a TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

2. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding her post-service work history as well as all of her education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3. Schedule the Veteran for appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  

The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render her unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider her age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  

4. Thereafter, the remaining issue should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


